Title: To Benjamin Franklin from Samuel Cooper, 1 February 1781
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston New England Feby. 1. 1781
Colonel Laurens, an Officer highly esteemed in the Army of the United States, Son of the late President Laurens now a Prisoner in the Tower of London, who goes to France upon an important public Errand, can acquaint you in the clearest manner with the present State of our public Affairs. He can give you a particular Account of the Progress of the Enemy in Carolina after the Surrender of Charlestown; of the Breach of many of the Articles of Capitulation on the Part of Britain; of the dishonourable and inhuman Conduct of Lord Cornwallis and the British Soldiery in that as in other Parts of the Continent; of the Checks they have lately received; of the Detachments from Clinton’s Army at New york to reinforce Clinton, recover their lost Posts and extend them further northward; of the present State of our Army, and many other Things not easily conveyed in a Letter.
Our new Government has been much employed of late upon the important Business of establishing our own Quota of a permanent Army, and of laying proper Foundations for seasonable and regular Supplies. The great Desideratum is Money. The Charges of the War are now so high as not to admit of being paid by Taxes within the Year. Depreciation has done its Part in relieving the Publick and distressing a Number of Individuals. Loans are absolutely necessary, and to a greater Amount than can be obtained here: Public Justice is indispensably requisite to obtain any. Upon these Principles our General Court has made a new Arrangement of Finances. All Tenders, except in hard Money or Paper equivalent, are Repealed: and there is in our Government a prevailing and increasing Disposition to make every Effort for the Establishment of the public Faith. I wish Europe may entertain this Idea of us and be disposed to lend us; without which we shall be encompassed with great Difficulties at least, and not be able to cooperate with our Allies in a Manner we wish and they expect. If France would lend, or procure Loans for us, she cannot, perhaps, employ that Portion of Money we want in any other way so likely to break the Power of our common Enemy and to shorten the War with all its Burdens upon us both. You, Sir, know much better than I can state, the growing solid Wealth of this Country: As we double our Numbers, and more than double our Capacity to pay Taxes, in twenty Years, more than half the Debt we may contract would virtually be paid off in that Time without paying a Farthing, and merely by the Increase of the Number and Ability of those who are jointly to discharge it. I suppose, for I pretend not certainly to know, that Loans are a principal Object of Colonel Laurens’ Business; as they certainly are of more Importance to our Cause than any other Object: nor does it a little depend upon our speedy Obtainment of them. I wish Congress had been more early and throughly aware of the present Necessity; but we must now do the best we can.
In some of my former Letters, which I am afraid never reached you, I mentioned a greater Degree of Unanimity in the Settlement of our new Constitution, than, all Circumstances considered, could have been expected. The popular Interest of Governour Hancock in this Common Wealth is great. He is a warm Friend to you and your Friends in the civil Line and in the Army: Some are opposed to him but the Body of the People are staunch to the Men and Measures that began the Revolution.
We have long expected Capt Jones in the Ariel— I doubt not he will clear up entirely the Complaints made by some of the Officers of the Alliance respecting their Prize money. I am sure you did every Thing in this Matter that Justice and Honour could demand. The Officers of that Ship and the Passengers, among whom was Dr Lee, made great Complaints upon her Arrival of the Conduct of Capt Landais who has been tried by a Court Martial, the Result of which is sent to Congress, and not yet known here. The Command of the Alliance had before been given to Capt Barrè.
The American Academy of Arts and Sciences lately established in this Common Wealth, of which Mr Bowdoin is President, have done themselves the Honour to elect you a Member, of which Notice will be given you in Form by the Secretary.
This will be delivered to you by my Son in law Colonel Johonnot, who served in the American Army upon it’s first taking the Field, as Lieutenant Colonel of the Marblehead Regiment, and acquitted himself with Reputation. His Health obliging him to leave the Army, He returned to Business as a Merchant, in which his Capacity and Honour are acknowledged. He takes this Voyage to see his Son and my very dear Grandson, whom we sent to France for part of his Education, and as a Pledge of our Affection to that Nation, and our Attachment to the general Views of the Alliance. He has at the same Time a Design of Business, which he will communicate to you, and in which you will give me Leave to rely upon our long Friendship for your kind Assistance. As my dear Boy must be much interested in his Father’s Affairs, upon this Account among others, I can not but feel my self, deeply interested in them, and shall gratefully receive any Favours done to him in a Way of Business in France as done to my self, and as a Reward of my small but faithful Services to our common Cause.
Colonel Johonnot will deliver you a long Letter upon the Operations of the Count d’Estaing on the Coasts in the Year 1778. The Substance of it was written soon after he left us, and was designed to be published in a Pamphlet or News Paper: But this was suspended from an Apprehension that General Sullivan who was warmly piqued at the Count’s Departure from Newport, or some of his Friends, might raise an Altercation in public upon some Points that might at that Time have been disagreable to the Count and disadvantageous to the public Cause. Those Reasons now cease; and all America is convinced of the uncommon Merits of the Count in the Services he then rendered to these States; tho they are not perhaps so particularly known in Europe or America, as they deserve to be. The sudden Departure of the Alliance will not allow Time to send you a fairer Transcript of this Letter. Will you be so good as to look over it, and if you think it not out of Season, and adapted to do Honour to the Count, and to contribute in any Measure to the Lustre of his History will you please to publish it in a Newspaper or a distinct Pamphlet, in that Form, and with such Additions Alterations and Amendments as you shall judge most conducive to such a Design. Should any Expence be necessary for this, Colonel Johonnot will defrey it. I beg you would act your own Judgment in this Matter with all the Freedom and Fidelity of a Friend. My Name is to be concealed, except from the Count himself, whom you may inform should the Letter be published, from whom it comes. I have the highest Estimation of his Character, and of my own, and the Obligations of my Country to him: and every public Testimony given by the Americans of the Respect we have for the French Nation, and for the Characters of those who have eminently served us contributes to the Establishment of the Alliance, and the Advancement of our common Cause.
Please to accept, my dear Sir, a few Copies of the Sermon lately delivered by me at the Inaugaration of our new Government; in which I endeavoured as far as the Variety [of] Things proper to be touched upon such an Occasion, and the Time allotted for the Discourse would allow, to confirm my Countrymen in the Principles of the Alliance, and pay a Tribute of Respect to the Monarch and Nation. Those Copies not inscribed with your Name you will give to those of your Friends to whom they may be acceptable: whether to any at Court I leave to your own Judgment: and am with great Respect and the most constant Friendship Your’s
Samuel Cooper
His Excellency Benjn. Franklin Esqr.
 
Notation: Dr. Cooper Feby 1. 1781
